Case 4:20-cv-00896-ALM-KPJ Document 50 Filed 08/04/21 Page 1 of 2 PageID #: 739


                                                                                    Fil ®
   1                                         U.S. DISTRICT COURT
                                                                                       AUG #4 2021
   2                                   EASTERN DISTRICT OF TEXAS                   Clerk, U.S. District Court
                                                                                        Texas Eastern
   3
   4
         Mr. Michael Moates                                      Case No.: 4:20-cv-00896
   5
                         Plaintiff
   6
   7             v.                                              NOTICE OF DISMISSAL
   8     Facebook Inc.                                           PERSUANT TO FRCP RULE 41.
   9
                         Defendant
  10
  11
  12
  13   1. The Plaintiff in this case herby invokes Rule 41 of the Federal Rules of Civil Procedure.

  14   Which states that without a court order, a notice of dismissal before the opposing party serves
  15
       either an answer or a motion for summary judgment.,, There is no answer or motion for summary
  16
       judgement, only a motion for dismissal and motion to transfer venue.
  17
       2. Pursuant to the rule, the Plaintiff requests a dismissal without prejudice. Furthermore, the
  18
  19   Plaintiff notifies both the court and the Defendant that actions have been filed in state court and

  20   request that all records be preserved for the discovery process therein.

  21
       3. The Plaintiff understands that since this is the first dismissal, the is not a adjudication on the
  22
       merits.,, The Plaintiff reserves and preserves all rights in state court.
  23
       4. If the court determines that 1) this will not be a dismissal without prejudice,, or 2) is a
  24
  25   “adjudication on the merits,, the Plaintiff requests the court deny the NOTICE OF DISMISSAL

  26   with an opinion as to why it disagrees.

  27
  28
Case 4:20-cv-00896-ALM-KPJ Document 50 Filed 08/04/21 Page 2 of 2 PageID #: 740




    1
   2
    3
                                                                                        Michael Moates
   4
                                                                       2700 Colorado Boulevard #1526
    5
                                                                                     Denton, TX 76210
   6
   7                                                                                     (817)999-7534
    8
    9
        CERTIFICATE OF SERVICE
   10
   11
        The undersigned hereby certifies that all counsel of record who are deemed to have consented to
   12   electronic service are bein served with this document via email pursuant to Local Rule CV-5.

   13
   14
   15
   16
                                                                                        Michael Moates
   17
                                                                       2700 Colorado Boulevard #1526
   18
                                                                                     Denton, TX 76210
   19
  20                                                                                     (817)999-7534
  21
  22
  23
  24
  25
  26
  27
  28


                                                      -2-
